DETAILED ACTION
Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
It is noted that no Information Disclosure Statement has been filed.
No IDS has been received for this application. Applicants are reminded of the Duty to Disclose, from section 2001 of the MPEP (emphasis added). MPEP 2001 Duty of Disclosure, Candor, and Good Faith [R-08.2012] 37 C.F.R. 1.56 Duty to disclose information material to patentability. 
(a) A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “terminal configured to” in claims 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examiner notes that there is no specific corresponding structure described.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what the intended metes and bounds of claims 1-14 is. Applicant has failed to establish the intended metes and bounds of these, and thus the claims are indefinite. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving, combining data. 
This judicial exception is not integrated into a practical application because they are broad enough to cover receiving, combining, encrypting text in the mind or with pen/paper, other than the generic computer components. 
Regarding Prong One, these steps, as drafted, form a process that under its broadest reasonable interpretation covers performance of the limitation in the mind or with pen/paper but for the recitation of generic computer components. That is, other than reciting “apparatus”, nothing in the claim element precludes the step from practically being performed in the human mind. For example, but for the “apparatus” language, the claim encompasses a user receiving, combining short strings as introduction to elementary encryption classes are taught. 
Regarding Prong Two, there are no additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only use generic computer components. Mere instructions to apply an exception using generic components cannot provide an inventive concept. Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claims recite a mental process and are not patent eligible.
The claims are directed to well-understood, routine, and conventional activity as evidenced by the “background of the invention” section and the cited references.
Claims 1-14 are further rejected as being drawn to a program per se, as the terminals do not appear to have a structure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (20200313850).
Regarding claims 1, 7, and 15, Lin teaches 7. An apparatus, comprising: four substitute boxes, each of the four substitute boxes comprising (par.44-52, 65-70): 
a target input terminal, configured to receive one of four target input data; an obfuscation input terminal, configured to receive one of four obfuscation input data unrelated to a plaintext (par.95-97); 
a first output terminal, configured to output one of four first output data; and a second output terminal, configured to output one of four second output data associated with the first output data (par.96-99), 
wherein the first output data and the second output data are generated according to both the target input data and the obfuscation input data (par.96-99).
Regarding claim 2, Lin teaches a first logic circuit, coupled to the target input terminal, configured to perform an inverse operation on the target input data to generate an inversion data; a second logic circuit, coupled to the first logic circuit and the obfuscation input terminal, configured to combine the inversion data with the obfuscation input data into a combination data; and a third logic circuit, coupled to the second logic circuit and the obfuscation input terminal, configured to perform an affine operation on the obfuscation input data and the combination data to generate the first output data and the second output data (par.95-96, 123-130).
Regarding claim 3, Lin teaches wherein the inverse operation is performed according to Galois Field, wherein a generator polynomial of the inverse operation differs from x.sup.8+x.sup.7+x.sup.6+x.sup.5+x.sup.4+x.sup.2+1 (par.62-67).
Regarding claim 4, 13, Lin teaches wherein the (four) obfuscation input data is/are randomly generated from a random number generation circuit (par.70-76).
Regarding claim 5, 14, 20, Lin teaches wherein the first output data and the second output data are randomized and associated with the plaintext or an encryption key / wherein the four first output data and the four second output data are randomized and associated with the plaintext or an encryption key (par.40-46, 70-76).
Regarding claim 6, Lin teaches wherein a number of bits in the target input data, a number of bits in the obfuscation input data, a number of bits in the first output data and a number of bits in the second output data are equal (par.63-70, 84-86).
Regarding claim 8, Lin teaches wherein a first generator polynomial of a first substitute box of the four substitute boxes differs from a second generator polynomial of a second substitute box of the four substitute boxes (par.63-70, 84-86).
Regarding claim 9, Lin teaches wherein a first inverse operation or a first affine operation of a first substitute box of the four substitute boxes differs from a second inverse operation or a second affine operation of a second substitute box of the four substitute boxes (par.95-97).
Regarding claim 10, 19, Lin teaches a reordering circuit, coupled to the four substitute boxes, wherein an input data is divided into a first target input data, a second target input data, a third target input data, and a fourth target input data of the four target input data, wherein the reordering circuit is configured to reorder the four target input data and assign the four target input data to the four substitute boxes /reordering the four target input data ordered in a first sequence in a second sequence; reordering the four first output data ordered in the second sequence in the first sequence; and reordering the four second output data ordered in the second sequence in the first sequence (par.70-76).
Regarding claim 11, Lin teaches wherein the input data is randomized before divided into the four target input data (par.10-12, 55-60, 70-76).
Regarding claim 12, Lin teaches a recovery circuit, coupled to the four substitute boxes, wherein the four target input data ordered in a first sequence are reordered in a second sequence by the reordering circuit, wherein the four first output data ordered in the second sequence are reordered in the first sequence by the recovery circuit, wherein the four second output data ordered in the second sequence are reordered in the first sequence by the recovery circuit (par.70-76).
Regarding claim 16, Lin teaches performing, at a first logic circuit, an inverse operation on the target input data to generate an inversion data, wherein a generator polynomial of the inverse operation differs from x.sup.8+x.sup.7+x.sup.6+x.sup.5+x.sup.4+x.sup.2+1; combining, at a second logic circuit coupled to the first logic circuit, the inversion data with the obfuscation input data into a combination data; and performing, at a third logic circuit coupled to the second logic circuit, an affine operation on the obfuscation input data and the combination data to generate the first output data and the second output data (par. 62-67, 95-96, 123-130).
Regarding claim 17, Lin teaches performing inverse operations on the four target input data to generate four inversion data respectively; combining the four inversion data with the four obfuscation input data into four combination data respectively; and performing affine operations on the four obfuscation input data and the four combination data to generate the four first output data and the four second output data respectively, wherein a first inverse operation or a first affine operation differs from a second inverse operation or a second affine operation (par. 62-67, 95-96, 123-130).
Regarding claim 18, Lin teaches reordering the four target input data and assigning the four target input data to four substitute boxes (par.40-46, 70-76).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mao (20200099510) teaches different affine and inverse transformations, Suresh (20190245679) and Satpathy (20190044699) also teach different affine and inverse transformations. Baker (20180062830) teaches using masking to obfuscate or hide an input value to the substitution box that is used during the cryptographic operation with random data and then the cryptographic operation may be performed with the masked input value. Such masking may render the intermediate states or values of the cryptographic operation indistinguishable from random data when an attacker of the integrated circuit observes power consumption of the integrated circuit when performing the cryptographic operation. As an example, the substitution box of the integrated circuit may receive the masked input value and the mask value (e.g., the random value that is combined with the input value to generate the masked input value) and may translate or map the masked input value to a masked output value. Such a combination of the masked input value and the mask value used by the substitution box may reduce the susceptibility of the integrated circuit that includes the masked substitution box to a side channel attack
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419